Citation Nr: 1758013	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for fibromyalgia.

2.  Entitlement to an initial disability rating higher than 50 percent for adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to January 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2013 (fibromyalgia) and August 2014 (adjustment disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  

These matters were previously before the Board in May 2016, when they were remanded for the RO to provide the Veteran with a hearing before a Veterans Law Judge.  However, the Veteran's representative withdrew the hearing request in an October 2017 correspondence.  

As discussed in the May 2016 Remand, the issue of entitlement to a TDIU has not been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's fibromyalgia is, at worst, manifested by symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time during the period on appeal.

2.  The most probative evidence of record shows that the Veteran's adjustment disorder with mixed anxiety and depressed mood is, at worst, manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2016).

2.  The criteria for an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.71a, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

DC 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5025, a 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Id.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 38 C.F.R. § 4.125; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

Pursuant to Diagnostic Code 9411, a 50 percent evaluation is warranted for a mental disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Analysis

The Veteran's fibromyalgia is currently rated 20 percent disabling under DC 5025, and his chronic adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia chronic adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia is currently rated as 50 percent disabling under DC 9440.  As each appeal stems from a disagreement with the rating decision that granted service connection and assigned an initial rating for each of the above conditions, the relevant period on appeal is from November 21, 2008, the date service connection was granted for each disability.  In this regard, the Board notes that the August 2014 rating decision granted service connection for adjustment disorder effective from January 13, 2014.  However, a December 2014 rating decision assigned an earlier effective date of November 21, 2008 for the award of service connection for adjustment disorder. 

With regard to the Veteran's fibromyalgia, the Veteran attended a VA examination in February 2013 to evaluate the severity of the condition.  The Veteran reported continuous medication use.  The examiner found that the Veteran's fibromyalgia was manifested by stiffness, fatigue, sleep disturbance, headache, and depression, but was not refractory to therapy.  The examiner found that the Veteran's symptoms were of a frequency that was often precipitated by environmental or emotional stress and overexertion.  The examiner noted accompanying depression was controlled by medication.  A fibromyalgia questionnaire completed by a VA medical provider in December 2013 stated that the Veteran's fibromyalgia caused widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A July 2014 lay witness statement from the Veteran's sister states that the Veteran's hands and body ache when he plays miniature golf.  

To the extent that the Veteran contends that his fibromyalgia is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his fibromyalgia is of a severity sufficient to warrant a higher rating under DC 5025 because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professional who completed the February 2013 VA examination and July 2014 questionnaire, rather than to the Veteran's statements.  The February 2013 VA examiner reviewed the Veteran's record and examined the Veteran in person.  The record is absent a finding of symptoms that are constant, or nearly so, and refractory to therapy.  Accordingly, the Board finds that the Veteran's fibromyalgia disability is, at worst, manifested by symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time during the period on appeal.  Thus, the Veteran's claim for a higher initial disability rating is denied.  

With regard to the Veteran's adjustment disorder with anxiety and depression, the Veteran attended a VA examination in July 2014.  The examiner noted that his adjustment disorder with anxiety and depression were secondary to his fibromyalgia.  The examiner described the Veteran's occupational and social impairment as showing an occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  The examiner noted the Veteran's reports of spending less time with friends and more irritability in social settings. The Veteran reported panic attacks, and daily difficulty sustaining concentration, anxiety, depression, and fatigue.  The record is absent findings of suicidal ideation, poor hygiene, spatial disorientation, obsessive rituals, or impaired impulse control.  The record shows he is treated with medication.  

The Board gives great probative weight to the findings of the July 2014 VA examiner.  To the extent that the Veteran contends that his mental health disability is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as feelings of anxiety.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his mental health disability is of a severity sufficient to warrant a higher rating because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The record does not show that the Veteran has an occupation or social impairment manifested by deficiencies in most areas or total occupational and social impairment.  While the Veteran reported panic attacks, the record does not show that he has near continuous panic or depression.  While he may be spending less time with friends, a lay witness statement reported the Veteran playing miniature golf with his sister.  Thus, the Board finds that the Veteran's mental health disability symptoms are productive of functional impairment comparable to no worse than an occupational and social impairment with reduced reliability and productivity, and entitlement to a higher initial rating is denied. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating higher than 20 percent for fibromyalgia is denied.

Entitlement to an initial disability rating higher than 50 percent for adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


